Citation Nr: 1455994	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-04 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 22, 2012, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989, and from November 1989 to November 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted entitlement to service connection for anxiety disorder, and assigned a 30 percent disability rating, effective November 15, 2010.  

In a September 2012 rating decision, the RO determined that the Veteran's service-connected disability would be more appropriately described as PTSD and assigned the disability a 50 percent  rating, effective August 22, 2012.  This matter has been previously remanded by the Board in May 2014.  


FINDING OF FACT

The Veteran's PTSDS has been manifested throughout the appeal period by a level of functional impairment most closely approximating reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent, but no higher, for PTSD are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § § 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records and post service VA treatment records have been obtained.  The record does not reflect that there are outstanding relevant private treatment records or Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Relevant VA examinations were conducted in April 2011, August 2012, and June 2014.  The record does not reflect that the examinations were inadequate for the purposes of rating his PTSD.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner conducted a psychological examination of the Veteran, and provided findings relevant to the criteria for rating the disability, including assigning the Veteran a GAF score.  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  Id.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   



November 15, 2010 to August 21, 2012

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  In the present claim, there are numerous clinical records with regard to the Veteran's symptoms.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to her claim.  

A VA examination was conducted in April 2011.  The examiner noted the Veteran's symptoms as avoidance of trauma-related thoughts and feelings; detachment or estrangement; insomnia; restricted range of affect; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; and social withdrawal.  The Veteran described himself as divorced, and reported that his children lived with their mother in Germany, but visited in the summer.  He recounted having friends, mostly co-workers.  He was clean and appropriately dressed with spontaneous, clear, and coherent speech, a cooperative attitude, and anxious mood.  His thought process was unremarkable, without delusions, and the examiner noted that the Veteran understood the outcome of his behavior.  

The Veteran described needing 2-3 hours to fall asleep, waking up during the night, and waking up 1-3 hours earlier than he would like, resulting in an average of 4-6 hours of sleep per night.  He reported that due to his insomnia, he feels slightly less energetic during the day.  The examiner noted that the Veteran did not have obsessive/ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  He was described as having good impulse control with no episodes of violence.  The examiner stated that his hyperarousal symptoms occur once a week to daily and are moderate to extreme in severity, lasting from a few seconds (startle) to a few hours (insomnia).  The Veteran's recent memory was described as mildly impaired, although his remote and immediate memory were normal.  The examiner assigned the Veteran a GAF score of 61, and described the Veteran's PTSD symptoms as transient or mild, and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  The examiner further explained this decrease in work efficiency by noting that detachment, estrangement, irritability or outbursts of anger, and restricted range of affect cause interpersonal difficulties which lead to workplace inefficiency.  

February 2012 treatment notes discussed the Veteran's tendency to drink and smoke, and assigned him GAF scores of 55 and 65.  A treatment note from March 2012 described the Veteran as not liking crowds, having a few close friends, not going out much, and being more comfortable at home.  The note indicated that the Veteran had been living alone until his teenaged daughter moved in with him.  The note identified the Veteran's preliminary problems as anger problems; irritability; sleep disturbance due to intermittent insomnia; anxiety; hypervigilance; avoidance behavior; appetite fluctuation; decreased energy; compulsively checking locks; and a tendency to think the worst if his daughter doesn't answer her phone.  The Veteran was assigned a GAF score of 60.  This GAF score was reiterated later that month, and in April 2012.  

The record contains several letters from people who know the Veteran.  An April 2011 letter from the bishop at the Veteran's church noted that the Veteran experienced a painful divorce caused by his inability to communicate, and stated that the Veteran's PTSD symptoms caused his family "to become dysfunctional and non-productive as a family unit," noting that his family has been afraid of him at times.  

An April 2012 letter from M.M., who identified as a close friend, recounted that the Veteran has a tendency to become upset and curse when the subject of war is brought up, that he ducks when he hears a loud noise, that he is short-tempered, talks to himself, and sleeps with a night light.  

An April 2012 letter from T.B. described the Veteran as admitting to homicidal thinking, smoking and drinking, and carrying a lot of anger, which was displayed by outbursts, mixed with guilt and remorse.  T.B. also noted that the Veteran prefers to be alone.

J.B., a co-worker of the Veteran who is related to the Veteran's ex-wife, noted in an April 2012 letter that the Veteran is often forgetful and seems distanced, that he has stated that he sometimes feels homicidal, that he smokes and drinks, and that he has said he cannot sleep without having nightmares.  He recounted seeing the Veteran snap at people, and later stating that he did not mean to react in that way.  J.B. explained that people tend to avoid the Veteran for fear of what he might say or do.  J.B. described the Veteran's home as being like a jail because he has bars on the windows, an alarm system, multiple weapons, and a large dog.  He described the Veteran as having little to no friends.  

In May 2012, the Veteran described cursing his friends and co-workers out on a daily basis, but also described himself as fine most of the time.  He was again assigned a GAF score of 60, and was described as having problems with memory.  

The Veteran's PTSD symptoms as detailed above do not describe an individual who is generally functioning satisfactorily, as would be indicated by a 30 percent rating.  The Veteran's hyperarousal symptoms were reported as occurring once a week or daily in the April 2011 examination, and the Veteran described feeling less energetic during the day as a result of them, which would necessarily reduce his productivity.  He has reported cursing at friends and co-workers on a daily basis, 
and the bishop of the Veteran's church has discussed the deterioration of the Veteran's family relationships.  Therefore, a 50 percent rating, indicative of occupational and social impairment with reduced reliability and productivity, is the more appropriate rating to reflect the Veteran's symptoms.  

The Veteran's symptoms during this period do not warrant a 70 percent rating because he does not suffer from deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Board recognizes that the Veteran's symptoms have caused significant problems in his family life, and that he has frequently been anxious, the April 2011 examination described his thought process as unremarkable, albeit with some mild memory impairment.  There was similarly no indication of a deficiency in judgment as the examiner noted that the Veteran understood the outcome of his behavior.  While the examiner noted that the Veteran's tendency towards angry outbursts and detachment caused interpersonal difficulties at work, the examiner also stated that his symptoms only decrease work efficiency during periods of significant stress, and the record does not reflect that the Veteran's temper has caused him to be reprimanded at work or kept him from performing his duties to his satisfaction.  Therefore, the Veteran's symptoms during this period do not rise to the level of warranting a 70 percent rating.  The most appropriate rating for this time period is 50 percent, reflecting occupational and social impairment with reduced reliability and productivity.  

August 22, 2012 to the Present

A second VA examination was conducted on August 22, 2012.  In this examination, the Veteran discussed the effect of his PTSD symptoms on his occupation by explaining that he gets along with supervisors who respect his ability enough to put up with his periodic outbursts of temper, but that he believes that his co-workers resent him.  He also explained that he lives with his daughter because her mother was unable to handle her, and that he works hard not to blow up at her when she gets out of hand.  He reported calling his mother every two weeks, stated that he gets along with relatives, and that he has co-workers and family members come over to his home for barbeque on some weekends, although most of the time he stays home and watches sports.  His symptoms were described as depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss and impairment of short and long-term memory; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; and obsessional rituals which interfere with routine activities.  The Veteran explained that he avoids crowds, that it does not take much to set him off, that he thinks too much, speaks his mind too much, does not sleep well, forgets things easily, and worries about not controlling his anger, although he does control it.  He was assigned a GAF score of 60, with the comments of panic, flat affect, poor concentration, disturbed sleep, few friends, and conflict with peers.  

The most recent VA examination was conducted in June 2014.  The Veteran was described as depressed, anxious, suspicious, suffering from chronic sleep impairment and disturbances of motivation and mood, as well as difficulty in establishing and maintaining effective work/social relationships, and impaired impulse control.  The Veteran reported that he was still living with his daughter, and was close with his family of origin, seeing them occasionally.  He stated that he has some work friends but does not meet with them after work, and was described as having moderate social problems mainly in the form of social isolation.  He reported getting angry and yelling at work sometimes, but explained that this was accepted where he works and has mild impact on actual overall functioning, although there might be more consequences in other settings.  The Veteran's social skills were described as fair, and his thought process was described as logical, coherent, and relevant.  His reasoning and judgment were described as fair, and his concentration and memory were within normal limits.  The Veteran stated that he withdraws socially, avoids crowds, and becomes anxious in these settings or when he goes driving.  He denied depression, suicidal or homicidal thoughts, psychosis, mania, and panic attacks.  The examiner estimated that a GAF score of 65 would be appropriate for the Veteran.  

Although treatment records from this period are associated with the claims file, they do not contain mental health treatment notes.  The examination reports indicate that the Veteran is not deficient in most areas, such as work, school, family relations, judgment, thinking, or mood in this period of time.  While the Veteran was described as having mild memory loss and impairment of short and long-term memory in August 2012, that same examination chose not to indicate gross impairment in thought process or communication among the Veteran's symptoms, and in June 2014 the Veteran was described as having a logical, coherent, and relevant thought process.  Although the Veteran continues to report irritable outbursts at work, he explained that the impact on his overall functioning was mild, meaning that he is not deficient in the area of work.  As his judgment and reasoning are described as fair in the June 2014 VA examination, he is not deficient in the area of judgment.  While the Board recognizes that the Veteran's PTSD has had significant ill effects on his family life in the past, and that the Veteran continues to be somewhat socially isolated, during this period of time the Veteran does not appear to be suffering from a deficiency in family because he is successfully living with his daughter, and describes himself as close with his family of origin.  The Board recognizes that he suffers from depression, anxiety, and suspiciousness, which might indicate a deficiency of mood.  However, the record does not reflect deficiencies in most areas.  Therefore, a rating of 70 percent is not warranted from August 22, 2012 to the present.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's depressive disorder, and no extraschedular referral is required.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran is fully employed, and that the Veteran has not contended that his PTSD renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's PTSD has not been raised in conjunction with this claim.  

 
ORDER

Entitlement to an initial rating of 50 percent but no higher for PTSD is granted for the entire period on appeal.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


